Name: 79/557/EEC: Council Decision of 12 June 1979 replacing a full member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-20

 Avis juridique important|31979D055779/557/EEC: Council Decision of 12 June 1979 replacing a full member of the Committee of the European Social Fund Official Journal L 152 , 20/06/1979 P. 0016 - 0016****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 12 JUNE 1979 REPLACING A FULL MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 79/557/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS FOLLOWING THE RESIGNATION OF MR DEUCHAR , OF WHICH THE COUNCIL WAS NOTIFIED ON 22 MAY 1979 , A FULL MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 22 MAY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR MICHAEL DOWNING IS HEREBY APPOINTED A FULL MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR DEUCHAR FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , I.E . UNTIL 16 APRIL 1980 . DONE AT LUXEMBOURG , 12 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET